ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest a blur correction device comprising: a supplementary blur correction circuit that, in a case where the mechanical blur correction device and the electronic blur correction circuit are shared and operated at a predetermined ratio during the exposure, corrects the blurring by applying, to the image, a filter determined depending on the operation state information, the predetermined ratio, the amount of blurring, and an exposure period in the imaging apparatus, in combination with the other elements of the claim.  The closest prior art of record, Keal (United States Patent Application Publication 2018/0220073) teaches an image stabilization device which performs optical image stabilization (), electronic blur correction and optionally filtering (figure 8 exhibits a combined electronic blur correction of cropping and filtering as discussed in paragraph 89).  However, Keal fails to disclose the fielding being applied “in a case where the mechanical blur correction device and the electronic blur correction circuit are shared and operated at a predetermined ratio during the exposure”.  Additionally, the filter disclosed by Keal is a fixed 3x3 sub-array averaging filter, therefore Keal also fails to teach or suggest “a filter determined depending on the operation state information, the predetermined ratio, the amount of blurring, and an exposure period in the imaging apparatus” as required by claim 1.  Other prior art such as Thivent (United States Patent Application Publication 2016/0360111) discloses a combined OIS and EIS (figure 1 elements 132 and 106 as disclosed at paragraphs 31 and 32) but fails to disclose “a supplementary blur correction circuit that, in a case where the mechanical blur correction device and the electronic blur correction circuit are shared and operated at a predetermined ratio during the exposure, corrects the blurring by applying, to the image, a filter determined depending on the operation state information, the predetermined ratio, the amount of blurring, and an exposure period in the imaging apparatus”.  Watanabe (Japanese Patent Application Publication 2016-173411-A) discloses an image stabilization system which changes a ratio of optical to electronic stabilization, but also fails to disclose a supplementary blur correction circuit as claimed in claim 1.  Kuchiki (United States Patent Application Publication 2015/0002684) teaches filtering based on an amount of blur, but does not teach both optical and electronic stabilization with “a supplementary blur correction circuit that, in a case where the mechanical blur correction device and the electronic blur correction circuit are shared and operated at a predetermined ratio during the exposure, corrects the blurring by applying, to the image, a filter determined depending on the operation state information, the predetermined ratio, and an exposure period in the imaging apparatus” as required by claim 1.
Claims 2-19 are allowable due to their dependence on claim 1.
Claim 20 is a non-transitory computer-readable storage medium variant of claim 1 and is allowable for reasons similar to those of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (United States Patent Application Publication 2020/0322534) teaches a method of optical image stabilization.
Song et al. (United States Patent Application Publication 2020/0221031) teaches a method of combined optical and digital image stabilization.
Nadamoto (United States Patent Application Publication 2020/0084358) teaches a method of image stabilization including moving a lens, moving an image sensor and performing cropping.
Kuwahara et al. (United States Patent Application Publication 2019/0281221) teaches a method of combined optical and digital image stabilization.
Watanabe et al. (United States Patent Application Publication 2019/0222762) teaches a method of image stabilization including moving a lens, moving an image sensor and performing clipping.
Shi et al. (United States Patent Application Publication 2019/0104255) teaches a method of video stabilization.
Kim et al. (United States Patent Application Publication 2015/0195457) teaches a method of combined optical and digital image stabilization.
Katoh et al. (United States Patent Application Publication 2013/0155262) teaches a method of changing a ratio between optical and electronic image stabilization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696